Case 2:05-cr-00278-JCM-PAL Document 28 Filed 08/27/20 Page 1 of 1

Executive Grant of Clemency

DONALD J. TRUMP

President of the United States of America

TO ALL TO WHOM THESE PRESENTS SHALL COME, GREETING:

BE IT KNOWN, THAT THIS DAY, I, DONALD J. TRUMP, PRESIDENT
OF THE UNITED STATES, PURSUANT TO MY POWERS UNDER ARTICLE
Il, SECTION 2, CLAUSE 1, OF THE CONSTITUTION, HAVE GRANTED UNTO

JON DONYAE PONDER

A FULL AND UNCONDITIONAL PARDON

FOR HIS CONVICTION in the United States District Court for the District of
Nevada on an information (Docket No. 2:05-CR-00278-JCM-PAL) charging violation of
Sections 1951 and 2113(a), Title 18, United States Code, for which he was sentenced on
December 27, 2005, to 63 months’ imprisonment, three years’ supervised release, and

$6,165 (six thousand, one hundred sixty-five dollars) in restitution.

IN TESTIMONY WHEREOF, I have hereunto signed my name and caused the
seal of the Department of Justice to be affixed.

Done at the City of Washington in the
District of Columbia this twenty-fifth day
of August in the year of our Lord Two
Thousand and Twenty and of the
Independence of the United States

the Two Hundred ang] Forty-fifth.

  

DONALD J. TRUMP
President
